UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7747



WENDELL M. BEARD,

                                              Plaintiff - Appellant,

          versus


THOMAS CORCORAN, Warden; PATRICK CONROY, War-
den; WILLIAM W. SONDERVAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-00-753-JFM)


Submitted:   February 23, 2001              Decided:   April 3, 2001


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell M. Beard, Appellant Pro Se. Gloria Wilson Shelton, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wendell M. Beard appeals the district court’s order granting

summary judgment and denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint.   We have reviewed the record and the dis-

trict’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   Beard v. Corcoran,

No. CA-00-753-JFM (D. Md. Nov. 27, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2